DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/22 has been entered.
As indicated by the amendment submitted with the request for continued examination: claims 1, 16, 19 and 21 have been amended, claims 14, 17, 20 and 21 have been cancelled, and new claims 24-27 have been added. In response to the amendment of claim 19, its rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. In response to the cancellation of claim 20, its rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is rendered moot. Claims 1-3, 6-13, 15-16, 18-19, 21 and 24-27 are presently pending in the application.            

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, 15, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0041949 A1) in view of Goldfarb et al. (US 2010/0030031 A1) in view of McCutcheon et al. (US 2007/0203396 A1) in view of Chang et al. (US 2006/004286 A1).
Regarding claim 1, Tolkowsky discloses an apparatus, comprising: (a) an endoscope (3; par. [0306]; Fig. 2), wherein the endoscope (2) comprises: (i) a body (Fig. 2), (ii) a shaft (Fig. 2) extending distally from the body, wherein the shaft comprises a distal portion, and (iii) a lumen located at the distal portion of the shaft (Fig. 2 – unlabeled lumen above channel 2); (b) a navigation sensor (18; par. [0322] and [0329]-[0330]) positioned at the distal portion of the shaft and along an axis that is laterally offset from the lumen (Fig. 2; 1 is laterally offset from the lumen); (c) a housing (6 or 7; par. [0329]-[0330]; Figs. 2 and 3A-3C) encasing the navigation sensor (18), wherein the housing is positioned between the shaft (Fig. 2) and the navigation sensor (18) and (d) [[(c)]] an image guidance system (par. [0020]; [0105]-[0106], and [0146]-[0152]), wherein the navigation sensor (18) is configured to cooperate with an image guidance system to provide feedback indicating a position of the navigation sensor in three-dimensional space (par. [0020]; [0105]-[0106], and [0146]-[0152]).
Although Tolkowsky discloses an endoscope with several lumens; Fig. 2, it does not specifically disclose the endoscope having (iii) a window located at the distal portion of the shaft. Although the Examiner takes the position that a window located at the distal portion of the shaft of an endoscope is inherent, Goldfarb is cited as just one of numerous references that evidence such (75; par. [0020] and [0065]). Additionally, McCutcheon teaches a bronchoscope, like Tolkowsky, having several lumens wherein the tool channel is disposed along an axis that is laterally offset from the viewing window (Figs. 1 and 2; par. [0004]).  It would have been obvious to one having ordinary skill in the art to have provided a window at the distal portion of the shaft for viewing the surgical site and tool during navigation and treatment. 
Tolkowsky does not specifically teach an interface feature, wherein the interface feature is configured to couple the navigation sensor with the image guidance system. Chang teaches an analogous apparatus having an interface feature (400; Fig. 17; par. [0123]), wherein the interface feature (400) is configured to couple the navigation sensor (16) with the image guidance system. It would have been obvious to one having ordinary skill in the art to have incorporated the interface feature of Chang into the apparatus of Tolkowsky in order to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console and/or computer, as taught by Chang. 
Regarding claim 2, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, wherein the shaft includes a flexible member defining a lumen (par. [0306]).
Regarding claim 3, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, wherein the navigation sensor (18) comprises a coil member (par. [0199]).
Regarding claim 6, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 3, wherein the coil member (18) is not coaxial with the distal portion of the shaft (par. [0352]).
Regarding claim 7, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, further comprising a communication member (19; par. [0329]-[0330]) extending between the navigation (18) sensor and the interface feature (Chang: 400; par. [0077] and [0123]).
Regarding claim 8, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 7, wherein the communication member (19) extends on an exterior surface of the shaft (par. [0330]).
Regarding claim 9, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, wherein the interface feature (Chang: 400) is configured to couple with the image guidance system wirelessly (Chang: par. [0077]).
Regarding claim 10, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, Goldfarb discloses wherein the endoscope further comprises a light post (109; Fig. 7; and par. [0074]) extending from the body. It would have been obvious to one having ordinary skill in the art to have provided a light post the endoscope of Tolkowsky in order to supply the endoscope with light for proper viewing during navigation and treatment.
Regarding claim 11, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, Goldfarb discloses wherein the endoscope further comprises a pivot dial (104; Fig. 7; par. [0073]) coupled with the body. Goldfarb teaches the pivot dial being able to change the direction of view of the endoscope while in use (abstract; par. [0072]). It would have been obvious to one having ordinary skill in the art to have provided the endoscope of Tolkowsky with a pivot dial and movable lens in order to change the direction of view of the endoscope, as taught by Goldfarb, thereby providing the operator with an increased field of view without having to switch between endoscopes as different views are desired (Goldfarb: par. [0008]-[0009]).
Regarding claim 12, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, Goldfarb discloses wherein the endoscope further comprises a rotational dial (110; par. [0074]; Fig. 7) coupled with the body. Goldfarb teaches the rotational dial being able to rotate the view a full three-hundred and sixty degrees of the endoscope while in use (par. [0074]). It would have been obvious to one having ordinary skill in the art to have provided the endoscope of Tolkowsky with a rotational dial in order to rotate the field of view of the endoscope without rotating the light post, as taught by Goldfarb, thereby providing the operator with an increased field of view (Goldfarb: par. [0008]-[0009]).
Regarding claim 13, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, Goldfarb discloses wherein the endoscope further comprises an eye piece (Figs. 1 and 7 - unlabeled eye piece). It would have been obvious to one having ordinary skill in the art to have provided the endoscope of Tolkowsky with an eye piece so that an operator can directly view the surgical site. 
Regarding claim 15, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 1, wherein the navigation sensor consists of a single axis sensor (par. [0199] and [0352]).
Regarding claim 21, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim [[14]] 1, wherein the housing (6) includes a cylindrical [[shape]] proximal portion (Figs. 2 and 3A-3C).
Regarding claim 24, Tolkowsky in view of Goldfarb in view of McCutcheon in view of Chang disclose the apparatus of claim 21, but does not specifically disclose there the housing includes a rounded distal portion. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the distal portion of the housing of Tolkowsky rounded because Applicant has not disclosed that the rounded distal portion of the housing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Tolkowsky ‘s endoscope, and applicant’s invention, to perform equally well with either the housing distal portion shape taught by Tolkowsky or the claimed rounded housing distal portion because both housing distal portion shapes perform the same function of holding components of the endoscope within the housing.

Claims 16, 18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0041949 A1) in view of Goldfarb et al. (US 2010/0030031 A1) in view of Chang et al. (US 2006/004286 A1).
Regarding claim 16, Tolkowsky discloses apparatus comprising: (a) an endoscope (3; par. [0306]; Fig. 2) comprising: (i) a body (Fig. 2), (ii) a shaft (Fig. 2) extending distally from the body, wherein the shaft comprises a distal portion, (iii) a lumen fixed at the distal portion of the shaft (Fig. 2 – unlabeled lumen above channel 2), and (iv) a visualization feature (par. [0267] – imaging capability) configured to (capable of) provide visualization of the image transmitted through a windwo; and (b) a navigation assembly (18/6), wherein the navigation assembly comprises: (i) a navigation sensor (18; par. [0322] and [0329]-[0330]) fixed to the distal portion of the shaft, wherein the navigation sensor (19) (iii) a housing (6; par. [0322], [0329]-[0330]; Figs. 2 and 3A-3C) encasing the navigation sensor (18), wherein the housing is positioned between the shaft (Fig. 2) and the navigation sensor (18).
Although Tolkowsky discloses an endoscope with several lumens; Fig. 2, it does not specifically disclose the endoscope having (iii) a window located at the distal portion of the shaft, wherein the window is configured to transmit light and transmit an image. Although the Examiner takes the position that a window located at the distal portion of the shaft of an endoscope is inherent, Goldfarb is cited as just one of numerous references that evidence such (75; par. [0020] and [0065]). It would have been obvious to one having ordinary skill in the art to have provided a window at the distal portion of the shaft for viewing the surgical site and tool during navigation and treatment. 
Tolkowsky does not specifically teach an interface feature configured to couple the navigation sensor with [[an]] the image guidance system. Chang teaches an analogous apparatus having an interface feature (400; Fig. 17; par. [0123]), wherein the interface feature (400) is configured to couple the navigation sensor (16) with the image guidance system. It would have been obvious to one having ordinary skill in the art to have incorporated the interface feature of Chang into the apparatus of Tolkowsky in order to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console and/or computer, as taught by Chang. 
Regarding claim 18, Tolkowsky in view of Goldfarb in view of Chang disclose the apparatus of claim 16, wherein the navigation assembly further comprises a communication wire (19; par. [0329]-[0330]) extending between the navigation sensor (18) and the interface feature (Chang: 400; par. [0077] and [0123]).
Regarding claim 25, Tolkowsky in view of Goldfarb in view of Chang disclose the apparatus of claim 18, wherein the communication member (19) extends along an external portion of the shaft between the navigation sensor and the interface feature (par. [0330]).
Regarding claim 26, Tolkowsky in view of Goldfarb in view of Chang disclose the apparatus of claim 16, but does not specifically disclose there the housing includes a rounded distal portion. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the distal portion of the housing of Tolkowsky rounded because Applicant has not disclosed that the rounded distal portion of the housing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Tolkowsky ‘s endoscope, and applicant’s invention, to perform equally well with either the housing distal portion shape taught by Tolkowsky or the claimed rounded housing distal portion because both housing distal portion shapes perform the same function of holding components of the endoscope within the housing.

Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0041949 A1) view of Chang et al. (US 2006/004286 A1).
Regarding claim 19, Tolkowsky discloses an apparatus comprising: (a) an endoscope (3; par. [0306]; Fig. 2), wherein the endoscope comprises: (i) a body (Fig. 2), and (ii) a shaft (Fig. 2) extending distally from the body, and (iv) a housing (6; par. [0329]-[0330]; Figs. 2 and 3A-3C) encasing the coil (18), wherein the housing is fixed to the distal portion of the shaft, wherein the housing is positioned between the shaft (Fig. 2) and the navigation sensor (18).
Tolkowsky does not specifically teach an interface feature configured to couple the coil with an image guidance system. Chang teaches an analogous apparatus having an interface feature (400; Fig. 17; par. [0123]), wherein the interface feature (400) is configured to couple the coil (16) with the image guidance system (70/76/78/80). It would have been obvious to one having ordinary skill in the art to have incorporated the interface feature of Chang into the apparatus of Tolkowsky in order to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console and/or computer, as taught by Chang. 
Regarding claim 27, Tolkowsky in view of Chang disclose the apparatus of claim 19, but does not specifically disclose there the housing includes a rounded distal portion. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the distal portion of the housing of Tolkowsky rounded because Applicant has not disclosed that the rounded distal portion of the housing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Tolkowsky ‘s endoscope, and applicant’s invention, to perform equally well with either the housing distal portion shape taught by Tolkowsky or the claimed rounded housing distal portion because both housing distal portion shapes perform the same function of holding components of the endoscope within the housing.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795